                 Case 19-11984-CSS              Doc 774          Filed 01/24/20       Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
Fred’s, Inc., et al.1                                        )     Case No. 19-11984 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
      HEARING ON JANUARY 28, 2020 AT 11:00 A.M. (EASTERN STANDARD TIME)

RESOLVED/ADJOURNED MATTERS

1.       Motion of Dr. Marlon Doucet for Relief from the Automatic Stay (D.I. 511, Filed
         11/14/19).

         Objection Deadline: December 2, 2019 at 4:00 p.m. (EST), extended to December 11
         2019 for the Debtors; further extended to December 30, 2019 for the Debtors; further
         extended to January 21, 2020 for the Debtors; further extended to February 18, 2020 for
         the Debtors.

         Responses Received: None.

         Related Pleading: None.

         Status: This matter has been adjourned to the hearing scheduled for February 25, 2020 at
         10:00 a.m. (EST).

2.       Motion of the Official Committee of Unsecured Creditors Pursuant to Bankruptcy Rule
         2004 for an Order Directing the Production of Documents from, and Authorizing the
         Examination of, Certain Former Fred’s Employees (D.I. 634, Filed 12/23/19).

         Objection Deadline: December 31, 2019 at 4:00 p.m. (EST), extended to January 14,
         2020 at 4:00 p.m. (EST) for the Debtors; further extended to February 18, 2020 at 4:00
         p.m. (EST).

         Responses Received: None.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment Management and
     Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
     Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
     LLC (5850). The Debtors’ address is 6625 Lenox Park, Suite 200, Memphis, TN 38115.
           Case 19-11984-CSS        Doc 774       Filed 01/24/20   Page 2 of 5



     Related Pleading:

     a)     Order Approving Stipulation (D.I. 661, Entered 12/30/19).

     Status: This matter has been adjourned to the hearing scheduled for February 25, 2020 at
     10:00 a.m. (EST).

3.   Debtors’ Motion for Entry of an Order Pursuant to § 365 of the Bankruptcy Code (I)
     Authorizing the Debtors to Assume an Unexpired Lease (as Amended) of Non-
     Residential Real Property and (II) Establishing Cure Amounts Related Thereto (D.I. 666,
     Filed 12/30/19).

     Objection Deadline: January 13, 2020 at 4:00 p.m. (EST), extended to January 17, 2020
     at 4:00 p.m. (EST) for the Committee.

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order
            Pursuant to § 365 of the Bankruptcy Code (I) Authorizing the Debtors to Assume
            an Unexpired Lease (as Amended) of Non-Residential Real Property and (II)
            Establishing Cure Amounts Related Thereto (D.I. 751, Filed 1/21/20); and

     b)     Order Authorizing the Debtors to Assume an Unexpired Lease (as Amended) of
            Non-Residential Real Property and (II) Establishing Cure Amounts Related
            Thereto (D.I. 760, Entered 1/22/20).

     Status: An order has been signed. No hearing is necessary.

4.   Debtors’ Motion for Entry of an Order Authorizing the Debtors to Abandon Jacksboro,
     TX Property (D.I. 681, Filed 1/6/20).

     Objection Deadline: January 21, 2020 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order
            Authorizing the Debtors to Abandon Jacksboro, TX Property (D.I. 765, Filed
            1/23/20); and

     b)     Order Authorizing the Debtors to Abandon the Jacksboro Property and Granting
            Related Relief (D.I. 770, Entered 1/23/20).

     Status: An order has been entered. No hearing is necessary.

                                            -2-
           Case 19-11984-CSS         Doc 774       Filed 01/24/20   Page 3 of 5



5.   Debtors’ Motion for Entry of an Order Pursuant to Section 1121(d) of the Bankruptcy
     Code Extending Their Exclusive Periods to File a Chapter 11 Plan and Solicit
     Acceptances Thereof (D.I. 686, Filed 1/6/20).

     Objection Deadline: January 21, 2020 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an Order
            Pursuant to Section 1121(d) of the Bankruptcy Code Extending Their Exclusive
            Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 766, Filed
            1/23/20); and

     b)     Order Pursuant to Section 1121(d) of the Bankruptcy Code Extending Debtors’
            Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I.
            769, Entered 1/23/20).

     Status: An order has been entered. No hearing is necessary.

MATTERS GOING FORWARD

6.   Debtors’ Motion for Entry of an Order, Pursuant to Section 363 of the Bankruptcy Code,
     (I) Authorizing the Sale of Certain Intellectual Property Free and Clear of Liens, Claims,
     Encumbrances, and Other Interests and (II) Granting Related Relief (D.I. 549, Filed
     11/25/19).

     Objection Deadline: December 9, 2019 at 4:00 p.m. (EST).

     Responses Received: None.

     Related Pleading:

     a)     Certification of Counsel Regarding Order Pursuant To 11 U.S.C. § 332 Directing
            the Appointment of a Consumer Privacy Ombudsman (D.I. 623, Filed 6/23/19);

     b)     Notice of Successful Bidder and Purchase Agreement (D.I. 627, Filed 12/20/19);

     c)     Order Pursuant to 11 U.S.C. § 332 Directing the Appointment of A Consumer
            Privacy Ombudsman (D.I. 660, Entered 12/30/19); and

     d)     Notice of Appointment of Consumer Privacy Ombudsman (D.I. 664, Filed
            12/30/19).

     Status: This matter is going forward.


                                             -3-
           Case 19-11984-CSS            Doc 774    Filed 01/24/20   Page 4 of 5



7.   Debtors’ Motion for Entry of an Order (I) Approving Debtors’ Wind-Down Key
     Employee Retention Plan, (II) Granting Administrative Expense Priority Status to All
     Payments to be Made by the Debtors Pursuant Thereto and (III) Granting Related Relief
     (D.I. 711, Filed 1/10/20).

     Objection Deadline: January 21, 2020 at 4:00 p.m. (EST), extended to January 22, 2020
     at 4:00 p.m. (EST) for the Committee, further extended to January 24, 2020 at 12:00 p.m.
     (EST) for the Committee.

     Responses Received:

     a)      Informal comments from the Official Committee of Unsecured Creditors (the
             “Committee”).

     Related Pleading:

     a)      Order Shortening Notice and Objection Periods for the Debtors’ Motion for
             Entry of an Order (I) Approving Debtors’ Wind-Down Key Employee Retention
             Plan , (II) Granting Administrative Expense Priority Status to All Payments to be
             Made by the Debtors Pursuant Thereto and (III) Granting Related Relief (D.I.
             714, Entered 1/13/20).

     Status: The Debtors and the Committee are discussing a consensual resolution to this
     matter. This matter is going forward.

FEE APPLICATIONS

8.   Interim Fee application hearing.

     Related Pleadings:

     a)     See Exhibit A attached hereto;

     b)     Certification of Counsel Regarding First Omnibus Order Granting Interim
            Allowance of Fees and Expenses for Certain Professionals (D.I. 764, Filed
            1/23/20); and

     c)     First Omnibus Order Granting Interim Allowance of Fees and Expenses for
            Certain Professionals (D.I. 767, Entered 1/23/20).

     Responses Received: None.

     Status: The Interim Fee binder was delivered to the Court on January 21, 2020. An order
     has been entered. No hearing is necessary.




                                             -4-
            Case 19-11984-CSS   Doc 774         Filed 01/24/20   Page 5 of 5



Dated: January 24, 2020
       Wilmington, Delaware

                                /s/ Joseph C. Barsalona II
                                Derek C. Abbott (No. 3376)
                                Andrew R. Remming (No. 5120)
                                Joseph C. Barsalona II (No. 6102)
                                Joseph P. Halsey (No. 6667)
                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                1201 N. Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                Email: dabbott@mnat.com
                                        aremming@mnat.com
                                        mharvey@mnat.com
                                        jbarsalona@mnat.com
                                        jhalsey@mnat.com

                                - and –

                                Adam L. Shiff (admitted pro hac vice)
                                Robert M. Novick (admitted pro hac vice)
                                Matthew B. Stein (admitted pro hac vice)
                                KASOWITZ BENSON TORRES LLP
                                1633 Broadway
                                New York, New York 10019
                                Telephone: (212) 506-1700
                                Facsimile: (212 506-1800
                                Email: AShiff@kasowitz.com
                                       RNovick@kasowitz.com
                                       MStein@kasowitz.com

                                Counsel for Debtors and
                                Debtors In Possession




                                          -5-
